In the Matter of Disciplinary Proceedings Against KATHLEENK. TURNER, Attorney at Law. Casé No. 88-0548-D
On March 18, 1988 the Board of Attorneys Professional Responsibility filed a report recommending that the petition of Kathleen K. Turner for the revocation of her license by consent, pursuant to SCR 21.10(1), be granted. In that petition Attorney Turner admitted that she could not successfully defend *378against allegations that she had taken $24,300 in client funds from her client trust account without the client’s knowledge or permission and used that money for her own purposes, that she failed to provide trust account records repeatedly requested by the Board in its investigation of the matter and that she misrepresented to the Board her conduct in the matter, after having had a client knowingly sign a false statement corroborating her misrepresentation. Attorney Turner also stated her intention to make restitution to the client.
Attorney Turner was licensed to practice law in Wisconsin in 1980 and practices in Fond du Lac. In 1984 she was publicly reprimanded for neglect of client matters and in 1985 she received a private reprimand for having filed a frivolous action.
IT IS ORDERED that the license of Kathleen K. Turner to practice law in Wisconsin is revoked by consent, pursuant to SCR 21.10(1), effective April 19, 1988.
IT IS FURTHER ORDERED that Kathleen K. Turner comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.